Exhibit 10.1.61

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO ITEM 601(b)(10)(iv) WHEREBY
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE IT IS BOTH NOT MATERIAL
AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED:
[***]

Statement of Work #5

To the 2Ku In-Flight Connectivity Services Agreement

Between

Delta Air Lines, Inc. and Gogo LLC

Dated April 1, 2015

Statement of Work Date: January 16th, 2019

This Statement of Work #5 (the “Statement of Work”) is entered into as of the
date set forth above (the “Effective Date”), and is pursuant to the 2Ku
In-Flight Connectivity Services Agreement between Delta Air Lines, Inc.
(“Delta”) and Gogo LLC (“Contractor”) dated April 1, 2015 (as amended, the
“Agreement”), where the Statement of Work is subject to and incorporates by
reference the provisions of the Agreement. Capitalized terms used without
definition in this Statement of Work have the meanings assigned to them in the
Agreement. To the extent there is any contradiction, inconsistency or ambiguity
between the terms of this Statement of Work and the Agreement, this Statement of
Work will govern.

WHEREAS, Delta and Contractor are parties to the Agreement under which
Contractor provides installation of certain equipment and provision of services
related to Contractor’s 2Ku Connectivity Services;

WHEREAS, Delta and Contractor desire to provide for 2Ku Connectivity Services on
certain Fleet Type A/C;

NOW, THEREFORE, in consideration of the foregoing premises and covenants
contained herein, Delta and Contractor agree as follows:

1.    Addition of Fleet Type A/C. Pursuant to Section 2.3 of the Agreement, the
A/C listed in the chart below shall be added to the Agreement as an Additional
Fleet Type A/C to those listed in the Agreement. The addition or more A/C to
this Additional Fleet Type will be addressed in subsequent Amendments to this
Statement of Work.

[***]

2.    All such A/C shall be deemed “Domestic A/C”.

3.    Certification Services. If not superseded by another agreement between the
Parties within [***] of the Effective Date, the Parties agree to negotiate in
good faith to reach a commercial resolution regarding Delta’s responsibility for
[***] or/ [***], as defined in section 5.2.4 of the Agreement, (if any) for this
Additional Fleet Type.



--------------------------------------------------------------------------------

4.    Effectiveness. This Statement of Work #5 will be effective as of the
Effective Date.

IN WITNESS WHEREOF, the parties have caused this Statement of Work #5 to be
executed by their duly authorized representatives as of the Effective Date.

 

Delta:     Contractor: DELTA AIR LINES, INC., a Delaware corporation     GOGO
LLC, a Delaware limited liability company By:  

/s/ Jerry Rose

    By:  

/s/ Ben Murphy

Name:   Jerry Rose     Name:   Ben Murphy Title:   GM     Title:   VP Accounts
Date:   1/23/2019     Date:   2/1/2019

 

2